Buciianan, J.
The petition sets forth that plaintiff is owner of a lot of ground in the town of Franklin, parish of St. Mary, measuring about forty feet front on Main street, with a depth of one hundred and thirty-three feet: that defendant is erecting on said lot a fence, and, as plaintiff is informed and believes, will proceed to erect other buildings, unless restrained by legal process. Whereupon he prays an injunction against defendant, commanding him not to trespass on the land of petitioner, nor to erect fences or buildings thereon: that after hearing, the injunction be made perpetual, and that defendant be decreed to pay costs.
The answer of defendant denies specially that he has committed any trespass on plaintiff’s land ; alleges title in himself to a lot contiguous to the lot of plaintiff; avers that plaintiff has encroached upon him (defendant) by erecting a building which extends over his proper boundary; and concludes by a prayer that plaintiff be ordered to remove his said fences and buildings, and to pay defendant one hundred and fifty dollars damages for lawyers fees, &c.
The first question to be determined is, whether this be a case within the jurisdiction of this Court;. The title of plaintiff, given in evidence, shows that he paid one thousand and sixty dollars for the lot described in his petition, with all the buildings and improvements thereon. The dispute between himself and his neighbor, the defendant, who derives title from the same source as the plaintiff, seems to be confined to a space of four inches in width by the whole length of the lot, and to the additional space, equal to the foundation of a chimney outside of the lot. Nothing in the i ecord enables us to determine that the matter in dispute exceeds three hundred dollars, in the words of article 62 of the Constitution. It cannot be said that the value of the whole lot of plaintiff is to be the criterion, for the ownership of that lot is not in dispute. Indeed, the defendant neither has disputed, nor could he dispute the title of plaintiff; for his own title refers to that of plaintiff and is derived from the same source.
It should appear clearly from the record that the matter in dispute exceeds three hundred dollars. See Ilennen’s Digest, Appeal 1, No. —, and cases there cited.
*457It is, therefore, adjudged and decreed, that this appeal be dismissed, with costs.